


110 HR 3630 IH: Enhancing Education through Tax Relief

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3630
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions relating to education.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Education through Tax Relief
			 Act of 2007.
		2.Extension of deduction
			 for certain expenses of elementary and secondary school teachers
			(a)In
			 generalSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain expenses of elementary and secondary
			 school teachers) is amended by striking during 2002, 2003, 2004, 2005,
			 2006, or 2007 and inserting before 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Enhanced charitable
			 deduction for contributions of book inventory to public schools
			(a)In
			 generalClause (iv) of section 170(e)(3)(D) of the Internal
			 Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
			4.Enhanced deduction for
			 qualified computer contributions
			(a)In
			 generalSubparagraph (G) of section 170(e)(6) of the Internal
			 Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made during taxable years beginning after December 31,
			 2007.
			5.Credit to holders of
			 qualified zone academy bonds
			(a)In
			 generalSubsection (e) of section 1397E of the Internal Revenue
			 Code of 1986 (relating to limitation on amount of bonds designated) is amended
			 by striking 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and
			 2007 and inserting each of calendar years 1998 through
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after December 31, 2007.
			6.Deduction of qualified
			 tuition and related expenses
			(a)In
			 generalSubsection (e) of section 222 of the Internal Revenue
			 Code of 1986 (relating to termination) is amended by striking December
			 31, 2007 and inserting December 31, 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
